Title: Acct. of the Weather in April [1770]
From: Washington, George
To: 




April 1. Raw & cold Wind at No. Et. with great appearances (sometimes of falling Weather—at other times clear).
 


2. This Morning the Snow was an Inch or two deep & continued Snowing (fine Snow) all day with the Wind Northwardly & cold but the Snow did not Increase much in depth.
 


3. Clear and very cold, the Wind blowing hard at No. West notwithstanding wch. the Snow was almost wholely gone before Night.
 


4. The Ground froze very hard. The Weather clear and exceeding cold. The Wind blowing fresh at No. West.
 


5. Wind still Westwardly & cool, but not equal to the former days.
 


6. Warm and pleasant, tho the Wind was still Westwardly and fresh.
 


7. Cool. Wind blowing fresh at No. West. Weather clear.
 



8. Lowering & much like Snow. Wind blowing cold & Raw from the No. & N. Et.
 


9. Cold & disagreeable Wind blowing fresh from the No. West again.
 


10. Just such a day as yesterday but if anything colder.
 


11. Wind still in the same place but not so cold as yesterday.
 


12. Wind at So. West and Weather warmer than the preceeding days.
 


13. Wind at South, the day very hot & sultry—with thunder, lightning & a Shower of Rain about three oclock.
 


14. Cooler than yesterday & lowering with the Wind abt. No. Et. In the Afternoon it began Raining & continued to do so more or less through the Night.
 


15. Misty & lowering all day with but little Wind & that from the Southward.
 


16. Lowering Morning but clear & Warm afterwards, the Wind being southwardly.
 


17. Also warm, notwithstanding the Wind was westwardly & varying to the North and blowing very fresh.
 


18. Cold & Raw all day. Wind Eastwardly in the Morning & Southwardly afterwards—much like Rain.
 


19. Clear & pleasant weather turning warm again.
 


20. Clear & warm in the forenoon—it being still. But cooler in the Afternoon. Wind being tolerably fresh from the Eastward.
 


21. Warm and still all the day till the Afternoon, then a floury of wind which soon subsided.
 


22. Very warm and still with some appearances of Rain.
 


23. Very warm in the forenoon clear and still with severe wind & some Rain from the No. West just at Night.
 



24. Wind at No. West & cool compard with the preceeding days.
 


25. Wind Northwardly & cool in the M[orning] but warmer in the afternoon. Wind shifting Southwardly.
 


26. Something warmer than yesterday but rather cool still. Wind fresh from the Southeast & cloudy in the afternoon.
 


27. Wind pretty brisk & cool from the southward. Day cloudy and from abt. 4 Oclock in the Afternoon slow Rain.
 


28. Morning Calm, clear and pleast. Afterwards cool & windy from the Northwest.
 


29. High Wind from the Northwest all day, & cold.
 


30. Wind in the same place and very cold & hard. A smart frost this morning.
